Citation Nr: 0002239	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to June 
1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which, in pertinent part, 
denied service connection for a skin disorder and a 
gastrointestinal disorder, and denied an increase in a 10 
percent rating for a service-connected left knee disability.  


FINDINGS OF FACT

1.  The claims for service connection for a skin disorder and 
a gastrointestinal disorder, including as due to undiagnosed 
illness from service in Southwest Asia during the Persian 
Gulf War, are implausible.

2.  The veteran's left knee disability (postoperative 
residuals of a patellar tendon rupture) is manifested by 135 
degrees flexion and 0 degrees extension, and no instability.


CONCLUSIONS OF LAW

1.  The claims for service connection for a skin disorder and 
a gastrointestinal disorder, including as due to undiagnosed 
illness from service in Southwest Asia during the Persian 
Gulf War, are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1981 to June 1992, including service in Southwest Asia from 
December 1990 to April 1991 during the Persian Gulf War.

A review of the veteran's service medical records shows that 
on medical examination performed for enlistment purposes in 
May 1981, his skin was clinically normal, and his abdomen and 
viscera were normal with the exception of a history of a 
right inguinal hernia.  A March 1982 treatment note shows 
that the veteran complained of a one-hour history of stomach 
pain; the diagnosis was viral gastroenteritis.  A February 
1985 treatment note shows that the veteran reported a two-day 
history of right abdominal pain; the initial assessment was 
possible "gastroitis," and the final diagnosis was 
constipation.  An October 1986 treatment note indicates that 
the veteran reported a one-day history of nausea and 
vomiting, with no diarrhea; the diagnosis was enteritis.

A September 1987 screening note shows that the veteran 
complained of a stomach ache which was not severe, with no 
abnormal vomitus or stools, which had lasted for one day.  
The veteran was given a self-care protocol. An August 1988 
treatment note shows that the veteran was treated for 
complaints of an itchy rash between the toes of the right 
foot; the diagnosis was tinea pedis.  A May 1989 treatment 
note shows that the veteran presented with complaints of 
fever, headaches, chills, weakness, diarrhea, and episodic 
abdominal pain for the past day.  The diagnosis was viral 
syndrome.  A June 1990 treatment note shows that the veteran 
presented with complaints of diarrhea, vomiting, and 
abdominal pain for the past four days; he reported that the 
abdominal pain lasted for one day and then resolved, and that 
the vomiting and diarrhea began the previous day.  On 
examination, the abdomen was soft with mild generalized 
tenderness and active bowel sounds.  The diagnosis was 
gastroenteritis.  On follow-up examination the next day, the 
veteran reported that he felt somewhat better; the diagnosis 
was improving gastroenteritis.  A July 1991 treatment note 
shows that the veteran complained of "fever blisters" on 
his upper lip; the diagnostic impression was herpes simplex.  
In an August 1991 memorandum, a physician indicated that the 
veteran's health records had been reviewed, and a physical 
examination was not required.  Service medical records 
reflect treatment for left knee pain and are negative for 
diagnoses of a chronic skin disorder or a chronic 
gastrointestinal disorder.

Private medical records from Cleveland Clinic Foundation 
dated from March 1992 to July 1992 reflect that the veteran 
presented with complaints of an acute onset of left knee pain 
while playing basketball, was diagnosed with a left patellar 
tendon rupture, and underwent a left patellar tendon 
reconstruction.  Post-operative treatment records reflect 
that the veteran underwent physical therapy.

In a December 1993 decision, the RO established service 
connection for post-operative residuals of a left patellar 
tendon rupture, with a 10 percent rating.

By a statement dated in April 1995, the veteran submitted a 
claim for an increased rating for a left knee disability, and 
claims for service connection for a skin disorder and a 
gastrointestinal disorder due to service during the Persian 
Gulf War.

At a July 1995 VA general medical examination, the veteran 
complained of an intermittent groin rash and intermittent 
early satiety.  An abdominal examination was normal.  A rash 
was not noted on examination.  The pertinent diagnoses were a 
subjective report of intermittent early satiety, and history 
of intermittent groin rash.

At an April 1997 VA psychiatric examination, the veteran 
complained of a groin rash and abdominal pain.

By statements dated in December 1997, the veteran asserted 
that he had continuous problems with his left knee.  He 
reported swelling, pain, and loss of balance due to weakness.  
He stated that he used over-the-counter medication for his 
condition at work since the medication prescribed by his 
doctor caused drowsiness.  He said a doctor recommended that 
he use a knee brace, and was considering surgery for the 
condition.  The veteran complained of itching and painful 
irritation in his groin, and said he used over-the-counter 
creams which provided very little relief.  He said he had 
digestive problems, and he became full immediately after he 
started to eat.  He said he could only digest small amounts 
of food at a time.

By a statement dated in March 1998, the veteran's 
representative said that the veteran recalled having a skin 
disorder of the groin and a gastrointestinal disorder during 
service, and the condition still existed.  He stated that the 
veteran's left knee disability was more disabling than 
currently evaluated, and that his job caused additional pain 
and impairment in the knee condition.

At an April 1998 VA examination of the veteran's skin, the 
veteran complained of a groin rash, which he said began in 
1992, and was manifested by itchy bumps which caused skin 
discoloration.  He stated that he and his wife both had this 
problem intermittently.  He stated that he used over-the-
counter medications without much success, and that he had 
recently used Mycelex ointment which helped.  His primary 
complaint was pruritus, and he denied pain and discharge.  On 
examination, there was involvement of the inguinal areas.  
There was very little rash, but there was mildly thickened 
and hyperpigmented skin in the groin area.  There was some 
roughening of the skin without any exudate in the right 
inguinal region.  There were no ulcerations.  The diagnostic 
impression was tinea cruris.  The examiner recommended anti-
fungal cream, and indicated that it was unclear whether the 
veteran contracted the condition during military service. 

At an April 1998 VA gastrointestinal examination, the veteran 
reported a four-year history of a bloated feeling in his 
stomach after eating.  He also stated that the bloated 
feeling was constant.  He denied abdominal pain, nausea, and 
vomiting.  He stated that his bowel movements were normal, 
and he denied problems with milk or meat products.  He denied 
heartburn and a feeling of food backing up into his chest.  
He stated that his stools were brown.  He denied feeling 
sleepy, dizzy, or passing out after meals.  He described 
occasional constipation relieved by laxatives, reported 
occasional diarrhea, and said he had recently gained weight.  
He said he was not taking medication for the bloated feeling.  
On examination, the abdomen was flat, soft and non-tender.  
There were normoactive bowel sounds.  The diagnostic 
impression was dyspepsia.  The examiner indicated that an 
exact diagnosis was uncertain, and recommended an 
esophagogastroduodenoscopy

At an April 1998 VA orthopedic examination, the veteran 
complained of non-specific pain in the left anterior knee.  
He reported that he had been given a hinged knee brace which 
provided some relief.  On examination of the left knee, there 
was a 15-centimeter linear scar approximately 2 centimeters 
lateral to the midline over the left knee.  It was well-
healed with no evidence of sensory loss or subcutaneous 
tissue loss.  It was slightly widened and measured 
approximately 3 millimeters in width.  Range of motion of the 
left knee was from 0 to 135 degrees.  The patella tendon was 
bulky and symmetric to the contralateral unaffected side by 
palpation.  The left quadriceps muscle was equal in strength 
to the right.  The left knee was stable to varus and valgus 
testing, and was stable to anterior and posterior drawer 
tests.  Lachman's and pivot shift tests were negative, as 
were McMurray's and pinch tests.  The patella glided 
appropriately in the groove and there was no patellofemoral 
crepitance and no tenderness in the peripatellar area.  The 
patella tendon was non-tender to palpation.  An X-ray study 
of the left knee revealed no definite abnormality.  The 
pertinent diagnosis was status post patella tendon rupture of 
the left knee, with no other interarticular abnormalities.  
The examiner opined that the veteran had an excellent result 
from a patella tendon reconstruction with no functional 
limitations found on current examination.

II.  Analysis

A.	Service Connection for a Skin Disorder and a 
Gastrointestinal Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The veteran claims service connection for a skin disorder and 
a gastrointestinal disorder which he asserts, in part, are 
due to an undiagnosed illness incurred during his service in 
the Persian Gulf.  His claims present the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that his claims are well grounded, meaning 
plausible.  If he has not presented evidence that his claims 
are well grounded, there is no duty on the part of the VA to 
assist him with his claims, and the claims must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The veteran served in the Southwest Asia theater of 
operations from December 1990 to April 1991, during the 
Persian Gulf War.  Service connection may be granted for a 
disability for a veteran who served in the Southwest Asia 
theater of operations during the Persian Gulf War when there 
are objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as fatigue, signs or symptoms 
involving skin, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, sleep disturbances, 
etc.  Among the requirements for granting service connection 
for this type of disability are the following:  the illness 
must become manifest during either active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more (under the 
appropriate diagnostic code of the rating schedule) not later 
than December 31, 2001; by history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis; there must be objective evidence 
that is perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification; a minimum of a 6 month period of chronicity; no 
affirmative evidence which relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War; and the illness is 
not due to the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of  undiagnosed illness; (3) objective indications 
of chronic disability during the relevant period of service 
or to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.

With respect to the veteran's claim of service connection for 
a skin disorder, the legal provisions concerning compensation 
for disabilities associated with undiagnosed illnesses from 
the Persian Gulf War are inapplicable, since a current skin 
disorder has been diagnosed.  VAOPGCPREC 8-98.  The current 
diagnosis is tinea cruris.

The Board must therefore consider whether the veteran has 
submitted a well-grounded claim of service connection for his 
currently diagnosed skin disorder.

Initially, the Board notes that the service medical records 
are negative for a diagnosis of a chronic skin disorder.  The 
service medical records reflect one instance of treatment for 
tinea pedis and one instance of treatment for herpes simplex 
of the lips, and are negative for treatment of a groin rash 
including tinea cruris.  At a July 1995 VA examination, the 
veteran reported an intermittent groin rash; the diagnosis 
was a history of intermittent groin rash.  At an April 1998 
VA examination of the veteran's skin, the veteran complained 
of a groin rash, which he said began in 1992; the diagnosis 
was tinea cruris.  

The veteran has asserted that he incurred a skin disorder 
during his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Similarly, his self-reported lay history, 
transcribed in some of the post-service medical records, that 
his tinea cruris began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1996).

The veteran has not submitted competent medical evidence 
linking the current tinea cruris with service, and without 
such evidence, the claim for service connection for a skin 
disorder is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

Turning to the veteran's claim of service connection for an 
undiagnosed illness manifested by a gastrointestinal 
disorder, the Board notes that the service medical records 
are negative for a diagnosis of a chronic gastrointestinal 
disorder.  Service medical records from the veteran's 1981-
1992 period of service reflect a few episodes of treatment 
for abdominal pain (all prior to the veteran's service in 
Southwest Asia from December 1990 to April 1991), with 
varying diagnoses including viral gastroenteritis and 
constipation, but do not show a diagnosis of a chronic 
gastrointestinal disorder, and there are no records of 
treatment of gastrointestinal complaints during or after the 
veteran's period of service in Southwest Asia.  At a July 
1995 VA examination, the veteran reported intermittent early 
satiety; the diagnosis was a subjective report of 
intermittent early satiety.  At an April 1998 VA 
gastrointestinal examination, the veteran reported a four-
year history of a bloated feeling in his stomach after 
eating, denied abdominal pain, nausea, and vomiting, and said 
his bowel movements were normal, with occasional constipation 
and diarrhea.  The diagnostic impression was dyspepsia.  The 
examiner indicated that an exact diagnosis was uncertain.

Although the veteran has met the first two requirements for a 
well-grounded claim for service connection for a 
gastrointestinal disorder due to undiagnosed illness (i.e., 
active military service in the Southwest Asia theater of 
operations during the Persian Gulf War and the manifestation 
of one or more signs or symptoms of undiagnosed illness), the 
Board concludes that the veteran has not presented a well-
grounded claim, as the medical evidence does not demonstrate 
objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period, and 
as there is no nexus between any chronic disability and the 
undiagnosed illness (described as dyspepsia at the April 1998 
VA examination).  VAOPGCPREC 4-99.  Thus, the claim for 
service connection for a gastrointestinal disorder is 
implausible, and the claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).

B.	Increased Rating for a Left Knee Disability 

The veteran's claim for an increase in a 10 percent rating 
for his service-connected left knee disability (postoperative 
residuals of a patellar tendon rupture) is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

The veteran's left knee disability has been rated as 10 
percent disabling under 38 C.F.R. 4.71a, Diagnostic Code 
5257.  Under this code, a 10 percent rating is assigned for 
slight impairment of the knee, with recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate impairment.  38 C.F.R. 4.71a, Code 5257.

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

The medical evidence shows that the veteran has full 
extension and minimal limitation of flexion of the left knee.  
On VA examination in April 1998, range of motion was from 0 
to 135 degrees.  The Board notes that full range of motion is 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  The 
patella tendon was bulky and symmetric to the contralateral 
unaffected side by palpation.  The left knee was stable to 
varus and valgus testing, and was stable to anterior and 
posterior drawer tests.  Lachman's and pivot shift tests were 
negative, as were McMurray's and pinch tests.  The patella 
glided appropriately in the groove and there was no 
patellofemoral crepitance and no tenderness in the 
peripatellar area.  The patella tendon was non-tender to 
palpation.  An X-ray study of the left knee revealed no 
definite abnormality.  The pertinent diagnosis was status 
post patella tendon rupture of the left knee, with no other 
interarticular abnormalities.  The examiner opined that the 
veteran had an excellent result from a patella tendon 
reconstruction with no functional limitations found on 
current examination.

The range of motion of the veteran's left knee at the April 
1998 VA examination is noncompensable under limitation-of-
motion Codes 5260 and 5261.  There is no evidence that any 
pain on use of the joint would result in limitation of motion 
to a compensable degree.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  The examination showed the 
left knee was stable; the evidence does not demonstrate the 
knee now has even slight recurrent subluxation or lateral 
instability, as required for the current 10 percent rating 
under Code 5257.  See 38 C.F.R. § 4.31.  Clearly, moderate 
recurrent subluxation or lateral instability, as required for 
a higher rating of 20 percent under Code 5257, is not 
demonstrated.

The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for the service-
connected left knee disability.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a skin disorder is denied.

Service connection for a gastrointestinal disorder is denied.

An increased rating for a left knee disability is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

